United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 00-1703
            ___________

Ronald Payton,                          *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Community Counseling Services, Inc.,    *
                                        *
                  Appellant.            *

            __________                      Appeals from the United States
                                            District Court for the Western
            No. 00-1831                     District of Arkansas.
            __________
                                                  [UNPUBLISHED]
Ronald Payton,                       *
                                     *
                Appellant,           *
                                     *
    v.                               *
                                     *
Community Counseling Services, Inc., *
                                     *
                Appellee.            *
                                ___________

                              Submitted: March 14, 2001

                                  Filed: March 22, 2001
                                   ___________
Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and PERRY,* District
      Judge.
                          ___________

PER CURIAM.

       Community Counseling Services, Inc. (CCS) terminated Ronald Payton's
employment as a business manager after Payton was diagnosed with Parkinson's
disease and depression. Payton brought this disability discrimination action against
CCS, and a jury concluded CCS intentionally discriminated against Payton and
awarded $100,000 in compensatory damages. The district court** granted Payton's
postverdict motion for equitable relief, awarding front pay instead of reinstatement
based on the circumstances. The district court also granted Payton's request for
attorney fees, but awarded only about two-thirds of the amount requested because
Payton did not prevail on all claims and the amount sought for pre-complaint services
and discovery was excessive. On appeal, CCS first argues there was insufficient
evidence to support the verdict because Payton was not a qualified individual with a
disability and could not perform essential job functions. Having carefully reviewed the
record, we conclude the jury could reasonably find otherwise. CCS also asserts the
district court committed error in refusing to allow CCS to impeach Payton with his
earlier deposition testimony. The district court did not abuse its discretion in excluding
the evidence as cumulative, and any error was harmless. With respect to the
postverdict motion, CCS contends the district court should have awarded reinstatement
rather than front pay, and in his cross-appeal, Payton contends the district court should
have awarded the full amount of attorney fees requested. The district court applied the



      *
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      **
         The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.

                                           -2-
controlling law to the facts of the case, and did not abuse its discretion. We thus affirm
the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-